DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 12/16/2021 has been entered. Claims 1-13 are pending in the Application.

Response to Arguments
Applicant’s amendments to the claims have overcome the 112 rejections set forth in the previous Office Action dated 08/16/2021. Accordingly, the 112 rejections have been withdrawn.

Applicant’s arguments with respect to the prior art rejection have been considered but are moot upon a further consideration and a new ground of rejection under 35 U.S.C. 103 as being unpatentable over Lu et al US publication US 20130031277, in view of Kubo et al US publication US 20020063696.
Regarding claims 1, 6 and 10, the Applicant argues that the cited reference Lu fails to teach the newly amended limitation “a pen tablet… wherein the controller is configured to generate coordinates of an electronic pen in response to receiving a signal from the electronic pens and… wherein the first driver and the second driver are both adapted receive the coordinates of the electronic pen generated by the controller from the pen tablet”. However, the newly cited art Kubo teaches a pen tablet having a controller configured to generate coordinates of an electronic pen in response to receiving a signal from the electronic pens (see figure 1, tablet 6 having tablet controller 7, see para 0039 and 0041, the tablet 6 detects a pen operation onto the surface thereof, and then, generates an electric signal indicative of the coordinate… The tablet controller 7 detects an electric signal generated by the above pen operation, and then, transmits it to the control unit 2) and a driver adapted to receive the coordinates of the electronic pen generated by the controller from the pen tablet (driver 8 of control unit 2, see para 0044, The driver 8 detects a signal from the tablet controller 7). Therefore, it would 
Accordingly, the rejections have been modified to address newly amended limitation. Please see below for the detailed rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al US publication US 20130031277, in view of Kubo et al US publication US 20020063696

Regarding claim 1, Lu teaches an information input device (see figure 2 and para 0106, a USB device) comprising: 
a communication interface (see para 0107, a USB device is connected to a host by USB bus) configured to communicate with each of a first external apparatus that operates using a first operating system (see step 205, the host having the first OS) and a second external apparatus that operates using a second operating system (see at least step 211, the different host having the second OS); and 
a controller (the controller of the USB device) configured to operate, when transferring data via the communication interface to the first external apparatus, in a first mode corresponding to operating see para 0118-0119, the USB device determines that the host operating system is a first operating system, communicates with the host… Specifically, the first operating system on the host loads the corresponding driver according to the default device type, establishes communication with the USB device), and operate, when transferring data via the communication interface to the second external apparatus, in a second mode corresponding to operating a second driver on the second external apparatus (see para 0140, the USB device determines that the host operating system is the second operating system, waits for receiving instruction sent by second operating system on the host and returns corresponding data, further see para 0133, the host loads corresponding SCSI driver, and the USB device establishes communication with the host and waits for receiving instruction sent by the SCSI driver).
Wherein the first driver is different from the second driver (see figure 2, it is clear that the drivers e.g. CCID, SCSI and HID are different drivers).
But, Lu fails to teach the information input device is a pen tablet and the controller is configured to generate coordinates of an electronic pen in response to receiving a signal from the electronic pens and the drivers of the external apparatuses are both adapted receive the coordinates of the electronic pen generated by the controller from the pen tablet.
However, Kubo teaches a pen tablet having a controller configured to generate coordinates of an electronic pen in response to receiving a signal from the electronic pens (see figure 1, tablet 6 having tablet controller 7, see para 0039 and 0041, the tablet 6 detects a pen operation onto the surface thereof, and then, generates an electric signal indicative of the coordinate… The tablet controller 7 detects an electric signal generated by the above pen operation, and then, transmits it to the control unit 2) and 
driver 8 of control unit 2, see para 0044, The driver 8 detects a signal from the tablet controller 7).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lu and incorporate a pen tablet as the information input device and the corresponding pen tablet drivers to operate the pen tablet.
The motivation for doing so is to provide touch sensitive input thus improve user’s experience when operating the computer system. 

Regarding claim 2, Lu further teaches the controller connects to the first external apparatus as a first device while the controller operates in the first mode (see para 0102, if the operating system type is determined as a Windows XP system e.g. the first operating system, the device type returned to the host should be CCID device), and 
the controller connects to the second external apparatus as a second device different from the first device while the controller operates in the second mode (see para 0102, if the operating system is the second operating system, such as Windows 7, the device type returned after the enumeration is SCSI device).

Regarding claim 3, Lu further teaches the controller transmits first vendor identification information to the first external apparatus while the controller operates in the first mode, and the controller transmits second vendor identification information different from the first vendor identification information to the second external apparatus while the controller operates in the second mode (see para 0147, the first predetermined id corresponds to a first operating system, the second predetermined id corresponds to a second operating system e.g. the returned device IDs is construed as vendor identification information).

Regarding claim 4, Lu further teaches the controller is configured to: 
start a first communication while operating in the first mode in response to a connection of the communication interface to the second external apparatus (see para  0106, a USB device is connected to a host by USB bus, and obtains working voltage from Vcc (power supply voltage or working voltage) of the host.… The initialization includes that the USB device initializes the device type id as a default id e.g. operating in the first mode as default); 
17determine whether an operating system of the second external apparatus is the second operating system based on a result of the first communication (see para 0140, the USB device determines that the host operating system is the second operating system, waits for receiving instruction sent by second operating system on the host and returns corresponding data); and 
switch to a second communication while operating in the second mode when the controller determines that the operating system of the second external apparatus is the second operating system (see para 0133, the host loads corresponding SCSI driver, and the USB device establishes communication with the host and waits for receiving instruction sent by the SCSI driver).

Regarding claim 5, Lu further teaches the controller switches to the second communication while operating in the second mode by disconnecting the connection between the communication interface and the second external apparatus (see para 0102, the USB device has completed USB enumeration and returned device information, such as device type etc., according to the default operating system id, which results in an error… a soft power-off is needed e.g. disconnection, and follows an enumeration according to the modified operating system id, returns a correct device information and identifies the correct operating system type for the host).

Regarding claim 6, Lu teaches a method performed by an information input device (see figure 2 and para 0106, a USB device, also see para 0002, peripherals such as mouse, keyboard e.g. information input device), the method comprising: 
communicating via a communication interface with a first external apparatus that operates using a first operating system (see para 0107, a USB device is connected to a host by USB bus, also see step 205, the host having the first OS);
transferring data via the communication interface to the first external apparatus (see para 0038, Data is sent and received via a device endpoint between USB device and a host); 
when transferring data via the communication interface to the first external apparatus, operating a controller in a first mode corresponding to operating a first driver on the first external apparatus (see para 0118-0119, the USB device determines that the host operating system is a first operating system, communicates with the host… Specifically, the first operating system on the host loads the corresponding driver according to the default device type, establishes communication with the USB device); 
communicating via the communication interface with a second external apparatus that operates using a second operating system (see para 0107, a USB device is connected to a host by USB bus, also see step 205, the host having the first OS, also see at least step 211, the different host having the second OS); 
 transferring data via the communication interface to the second external apparatus; (see para 0038, Data is sent and received via a device endpoint between USB device and a host), 
see para 0140, the USB device determines that the host operating system is the second operating system, waits for receiving instruction sent by second operating system on the host and returns corresponding data, further see para 0133, the host loads corresponding SCSI driver, and the USB device establishes communication with the host and waits for receiving instruction sent by the SCSI drive),
 wherein the first driver is different from the second driver (see figure 2, it is clear that the drivers e.g. CCID, SCSI and HID are different drivers), and 
But, Lu fails to teach the information input device is a pen tablet, generating coordinates of an electronic pen in response to receiving a signal from the electronic pens and the drivers of the external apparatuses are both adapted receive the coordinates of the electronic pen generated by the controller from the pen tablet.
However, Kubo teaches a pen tablet generating coordinates of an electronic pen in response to receiving a signal from the electronic pens (see figure 1, tablet 6 having tablet controller 7, see para 0039 and 0041, the tablet 6 detects a pen operation onto the surface thereof, and then, generates an electric signal indicative of the coordinate… The tablet controller 7 detects an electric signal generated by the above pen operation, and then, transmits it to the control unit 2) and 
a driver adapted to receive the coordinates of the electronic pen generated by the pen tablet (driver 8 of control unit 2, see para 0044, The driver 8 detects a signal from the tablet controller 7).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lu and incorporate a pen tablet as the information input device and the corresponding pen tablet drivers to operate the pen tablet.


Regarding claim 7, Lu further teaches connecting to the first external apparatus as a first device while operating the controller in the first mode (see para 0102, if the operating system type is determined as a Windows XP system e.g. the first operating system, the device type returned to the host should be CCID device); and 
connecting to the second external apparatus as a second device different from the first device while operating the controller in the second mode (see para 0102, if the operating system is the second operating system, such as Windows 7, the device type returned after the enumeration is SCSI device).

Regarding claim 8, Lu further teaches transmitting first vendor identification information to the first external apparatus while operating the controller in the first mode, and transmitting second vendor identification information different from the first vendor identification information to the second external apparatus while operating the controller in the second mode (see para 0147, the first predetermined id corresponds to a first operating system, the second predetermined id corresponds to a second operating system e.g. the returned device IDs is construed as vendor identification information).

Regarding claim 9, Lu further teaches disconnecting a connection to the external apparatus (see para 0102, the USB device has completed USB enumeration and returned device information, such as device type etc., according to the default operating system id, which results in an error… a soft power-off is needed e.g. disconnection, and follows an enumeration according to the modified operating system id, returns a correct device information and identifies the correct operating system type for the host).

Regarding claim 10, Lu teaches a non-transitory computer-readable medium storing computer-readable instructions that, when executed by a processor (see para 0002, the host and the device is a computer thus inherently having storage and processor to execute method’s instructions), cause a computer to: 
communicate via a communication interface with a first external apparatus that operates using a first operating system (see para 0107, a USB device is connected to a host by USB bus, also see step 205, the host having the first OS);
transfer data via the communication interface to the first external apparatus (see para 0038, Data is sent and received via a device endpoint between USB device and a host); 
when data is transferred via the communication interface to the first external apparatus, operate a controller in a first mode corresponding to operating a first driver on the first external apparatus (see para 0118-0119, the USB device determines that the host operating system is a first operating system, communicates with the host… Specifically, the first operating system on the host loads the corresponding driver according to the default device type, establishes communication with the USB device); 
communicate via the communication interface with a second external apparatus that operates using a second operating system (see para 0107, a USB device is connected to a host by USB bus, also see step 205, the host having the first OS, also see at least step 211, the different host having the second OS); 
 transfer data via the communication interface to the second external apparatus (see para 0038, Data is sent and received via a device endpoint between USB device and a host); and4Application No. 16/918,910 
see para 0140, the USB device determines that the host operating system is the second operating system, waits for receiving instruction sent by second operating system on the host and returns corresponding data, further see para 0133, the host loads corresponding SCSI driver, and the USB device establishes communication with the host and waits for receiving instruction sent by the SCSI drive),
 wherein the first driver is different from the second driver (see figure 2, it is clear that the drivers e.g. CCID, SCSI and HID are different drivers), and 
wherein the first driver and the second driver are both drivers adapted to a same type of protocol (see para 0052, it should be noted that USB device can be divided into CCID device, SCSI device and HID device e.g. CCID, SCSI and HID drivers are different drivers adapted to the same USB protocol).
But, Lu fails to teach the computer is a pen tablet and the pen tablet is configured to generate coordinates of an electronic pen in response to receiving a signal from the electronic pens and the drivers of the external apparatuses are both adapted receive the coordinates of the electronic pen generated by the controller from the pen tablet.
However, Kubo teaches a pen tablet configured to generate coordinates of an electronic pen in response to receiving a signal from the electronic pens (see figure 1, tablet 6 having tablet controller 7, see para 0039 and 0041, the tablet 6 detects a pen operation onto the surface thereof, and then, generates an electric signal indicative of the coordinate… The tablet controller 7 detects an electric signal generated by the above pen operation, and then, transmits it to the control unit 2) and 
driver 8 of control unit 2, see para 0044, The driver 8 detects a signal from the tablet controller 7).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lu and incorporate a pen tablet as the information input device and the corresponding pen tablet drivers to operate the pen tablet.
The motivation for doing so is to provide touch sensitive input thus improving user’s experience when operating the computer system. 

Regarding claim 11, Lu further teaches connect to the first external apparatus as a first device while operating in the first mode (see para 0102, if the operating system type is determined as a Windows XP system e.g. the first operating system, the device type returned to the host should be CCID device); and 
connect to the second external apparatus as a second device different from the first device while operating in the second mode (see para 0102, if the operating system is the second operating system, such as Windows 7, the device type returned after the enumeration is SCSI device).

Regarding claim 12, Lu further teaches the instructions, when executed by the processor, cause the computer to: transmit first vendor identification information to the first external apparatus while operating in the first mode; and transmit second vendor identification information different from the first vendor identification information to the second external apparatus while operating in the second mode (see para 0147, the first predetermined id corresponds to a first operating system, the second predetermined id corresponds to a second operating system e.g. the returned device IDs is construed as vendor identification information).

Regarding claim 13, Lu further teaches the instructions, when executed by the processor, cause the computer to disconnect a connection to the second external apparatus when switching from operating in the first mode to operating in the second mode (see para 0102, the USB device has completed USB enumeration and returned device information, such as device type etc., according to the default operating system id, which results in an error… a soft power-off is needed e.g. disconnection, and follows an enumeration according to the modified operating system id, returns a correct device information and identifies the correct operating system type for the host).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/PHONG H DANG/Examiner, Art Unit 2184